Hart, J., (after stating the facts). It is contended by counsel for the defendant that the judgment should be reversed because the parties never entered into any binding contract of sale. It will be noted that the land was properly, described in the letters and that the price was agreed upon and the amount of commissions that the plaintiff should receive in case he made the sale. Mr. Riggs first complained because Pumphrey. signed the contract which Riggs had prepared and sent to him for Johnson’s signature. The testimony of both Johnson and Pumphrey showed that Pumphrey had authority to sign the contract for Johnson, and hence Riggs could make no valid objections on this account. Because Riggs doubted whether or not Pumphrey had the right to sign the contract for Johnson did not in any respect lessen or take away such authority. Again Riggs objected that the $300 had been deposited with the Fidelity Trust Company pending an examination of the abstract, instead of having been paid direct to him. In the first place, it may be stated that the deposit of this money with the bank was authorized by Riggs. He had stated in one of his letters that if Pumphrey did not wish to send the money direct .to him he might deposit it with the bank. In the seond place, as soon as Pumphrey found out that Riggs objected to this plan of procedure, he wrote to Riggs directing him to take the money out of the bank, and stating that the -letter would be authority for the bank to pay him the money. Riggs still declined to complete the sale because the bank did not bring the money to him. His objection in this respect was captious. The bank was the one with which he carried -on his business, and was the one to which he had directed Pumphrey to send the money. The testimony of both Riggs and Johnson shows that Johnson had borrowed $1,000 from the firm of which Pumphrey was a member for the purpose of completing his contract for the purchase of the Wild Turkey place. He was prepared to complete his purchase and was only prevented from doing so by Riggs failing to carry out the contract on the part of the defendant corporation. The evidence shows that Pumphrey found a purchaser in a situation and prepared to complete the purchase on the terms agreed upon. The law is, that when the agent procures a person who is ready, able and willing to purchase the property upon the terms under which the agent is authorized to negotiate the sale, and the owner refuses to convey, the agent is entitled to his commission. Poston v. Hall, 97 Ark. 23, and cases cited, and Reeder v. Epps, 112 Ark. 566. It follows that the judgment’must be affirmed.